DETAILED ACTION
This communication is responsive to the Applicant’s Remarks and Amendments filed on 3/23/2021. 
Claims 1-4, 7-12, 14-18, and 20 are pending. Claims 1-4, 7-12, 14-18, and 20 have been examined and are allowed. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Applicant's representative and the examiner discussed proposed examiner amendments to move the application towards allowance on 4/9/2021. The examiner and applicant discussed proposed examiner amendments to the claims related to the inventive concept that would overcome the prior art references (Bollapalli/Ryu/Chatterjee) and that would distinguish it from other prior arts in the related field. Examiner and applicant discussed amendments to correct an antecedent issue in claims 8 and 15. Authorization for this examiner’s amendment was given by the Applicant's representative, Robert Peck, Reg. No. 56826, on 4/9/2021. 
Claims 1-4, 7-12, 14-18, and 20 are pending. Claims 1-4, 7-12, 14-18, and 20 have been examined and are allowed. 
The application has been amended as follows: 
8. (Currently Amended) A method implemented by one or more processors, the method comprising:
receiving from a WebRTC client of a user equipment (UE), at a first network function of a 5th generation (5G) core network, a request to establish a communication between the UE and the 5G core network, wherein the UE is communicatively coupled to a non-3rd Generation Partnership Project (3GPP) base station;
in response to the request, registering the UE in the 5G core network; 
establishing, by a user plane function (UPF), a 5G Protocol Data Unit (PDU) session associated with the UE;
sending registration information to the UE, the registration information including at least a WebSocket token; and
establishing a WebSocket between the UE and a second network function, the establishing including:
receiving a token at the second network function; 
sending the token to the first network function; and
determining that the token corresponds to the WebSocket token sent to the
UE,
wherein the UE and first network function are connected to an Internet Protocol Multimedia Subsystem (IMS) associated with the 5G core network through at least one of the UPF or an accessibility and mobility management function (AMF) of the 5G core network, and
wherein the first networking function is a web access inter-working function (WxIWF) that second network function is a webserver gateway (WS GW) that 

15. (Currently Amended) A non-transitory computer-readable medium storing instructions that, when executed, cause one or more processors to perform operations comprising:
receiving from a WebRTC client of a user equipment (UE), at a first network function of a 5th generation (5G) core network, a request to establish a communication between the UE and the 5G core network, wherein the UE is communicatively coupled to a non-3rd Generation Partnership Project (3GPP) base station;
in response to the request, registering the UE in the 5G core network; 
establishing, by a user plane function (UPF), a 5G Protocol Data Unit (PDU) session associated with the UE;
sending registration information to the UE, the registration information including at least a WebSocket token; and
establishing a WebSocket between the UE and a second network function, the establishing including:
receiving a token at the second network function; 
sending the token to the first network function; and
determining that the token corresponds to the WebSocket token sent to the UE,
wherein the UE and first network function are connected to an Internet Protocol Multimedia Subsystem (IMS) associated with the 5G core network through at least one of the UPF or an accessibility and mobility management function (AMF) of the 5G core network, and
wherein the first networking function is a web access inter-working function (WxIWF) that second network function is a webserver gateway (WS GW) that 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The Examiner has fully considered the Applicant’s arguments and amendments filed on 3/23/2021, and further with the Examiner’s Amendment filed on 4/9/2021, and found them to be persuasive. The Examiner finds the claimed invention, as amended above, to be patentably distinct from the prior art of record. The cited references Bollapalli in view of Ryu, and further with Chatterjee, fails to explicitly disclose the features of amended claim 1. More specifically, the claim 1 limitation "wherein the WxIWF converts the request for utilization by 5G core network functions and the WS GW converts the request to session initiation protocol (SIP) for the IMS" for a system supporting for web access requests from a WebRTC client of a user equipment (UE), connected to a Wi-Fi/3gpp network, into a 5G core network using a web inter-working function (WxIWF) are not anticipated nor made obvious by the combination of Bollapalli in view of Ryu, and further with Chatterjee and are patentably distinct from other prior arts in the related field. Independent claims 8 and 15 contain features substantially the same as the limitations set forth in claim 1, therefore the limitations of the claims are not anticipated nor made obvious by the combination of Bollapalli in view of Ryu, and further with Chatterjee. These limitations, taken in context of the entire claims, are allowable over the prior art of record. Claims 2-4, 7, 9-12, 14, 16-18, and 20 are allowable as being dependent on their respective independent claims, as these limitations, taken in context of the entire claims, are allowable over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LI whose telephone number is (571) 270-0623. The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on (571) 272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Li/Examiner, Art Unit 2457 


/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2457